Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed 24 May 2021 are acknowledged. 
Claims 20, 21, 23-31 & 33-39 are pending.
Claim 20 is amended.  
Claims 1-19, 22 & 32 are cancelled.
Claims 23, 31, & 36-39 are withdrawn.
Claims 20, 21, 24-30 & 33-35 have been examined on the merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Examination on the merits is extended to the extent of the following species:
One Component-glyoxylic acid;
B)	Acid different from at least one component-glycolic acid;
-and-
C)	Alkalizing agent- sodium hydroxide.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New and Maintained Objections/Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the cosmetic composition" in the last line.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claim 35.
Claim 35 also does not make mathematical sense. Claim 35 depends from claim 20 which requires a minimum amount of about 5% dicarbonyl compounds of formula I. However, claim 35 requires water at about 98% at maximum, yielding 103%. In other words, the sum of the required components is greater than 100%. Thereby, claim 35 does not make mathematical sense.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 & 26-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 21 depends from claim 20 which recites the specific species of “glyoxylic acid, salts of glyoxylic acid, hydrates of glyoxylic acid, pyruvic acid, salts of pyruvic acid, or hydrates of pyruvic acid” for the at least one component chosen from dicarbonyl compounds of formula (I), derivatives thereof, hydrates thereof, or salts thereof. Claim 21 expands claim 20 by reciting the genus “wherein R is chosen from a hydrogen atom…or benzyl substituted with at least one -OH or-C(O)OH group” for the dicarbonyl compounds of formula (I).
Claim 26 depends from claim 20 which recites the species of “phosphoric acid… citric acid or combinations thereof” for the at least one acid ii). Claim 26 expands the at least one acid ii) by reciting the genera “chosen from the following organic or inorganic acids, or mixtures thereof: o hydrochloric acid, sulfuric acid, or phosphoric acid… C2-C10 phosphocarboxylic acids; or phosphocarboxylic acids having a phosphonic acid group being separated from the carboxylic acid group by a polyvalent (C1-C5)alkyl or aryl(C1-C5)alkyl chain, the alkyl part of which is linear or branched and optionally substituted with a hydroxyl group”. The analysis is the same for claim 27-30. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20, 21, 24-30 & 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mannozzi (WO 2011/104282; Applicant provided on IDS-11/17/2016), Phillippe (US 2010/0028280; Applicant provided on IDS-01/22/2021) and Ohta (US 2005/0196367).
With regard to claims 20, 21, 24-30 & 33-35, and the elected species, Mannozzi in Example 3 teaches a straightening composition comprising 77 % water, 7.7% glyoxylic acid (i.e. dicarbonyl compounds of formula (I); yielding hydrated glyoxylic acid since Mannozzi’s composition comprises water; pg. 5; lines 25-end). Mannozzi also teaches the glyoxylic acid is dissolved in aqueous solution; thereby, yielding hydrated glyoxylic acid (Mannozzi’s claim 6). Mannozzi in Example 3 teaches the composition has a pH=2.0 (pg. 8, Table 1-A).  More broadly, Mannozzi in Table 1-A thru 1-C teaches hair straightening formulations comprising glyoxylic acid in admixture with other substances having pH ranges from 1.5-2.1 and a water content from 83-95 % water (pg. 8-11). More broadly, Mannozzi teaches glyoxylic acid being present in the compositions of their invention in an amount of 5 and 25% (Mannozzi’s claim 7; pg. 4). Mannozzi teaches comparing compositions comprising glyoxylic acid to compositions comprising Table 1 buffering agents, which include sodium hydroxide (entry 136) and glycolic acid (entry 70; pg. 13) and finding the glyoxylic acid gave “appreciable results in terms of reduction or elimination of "curves" in hair is expressed as easier-to-comb hair and lower global volume of the capillary fiber” (pg. 4, 13 & 14).
Mannozzi does not teach the composition comprises glycolic acid (i.e. one acid different) and sodium hydroxide (i.e. at least one alkalizing agent). These deficiencies addressed by Phillippe and Ohta. 
In the same field of invention of hair straightening, Phillippe teaches an aqueous hair straightening composition containing at least two denaturing agents having a pH which “is preferably less than 9 and more preferentially less than 7” (abstract; [0499]; Example 1-[0525]).  Phillipe teaches pyruvic acid (i.e. formula I species), glycolic acid, (i.e. “at least one acid different from…”) and guanidine (i.e. alkalizing agent of formula II) to be suitable denaturing agents for use in the invention at an overall concentration of between 1 M and 8 M which corresponds to a weight concentration of between about 6% and about 80% ([0053]; [0293]; [0409]; [0412]; [0415]; Example 1-[0525]). Thereby, the ordinary skilled artisan would immediately envisage use of 2% -26.67% glycolic acid (6/3 = 2%; 80/3 = 26. 67). Phillippe teaches “[f]or the purpose of improving the cosmetic properties of keratin fibres or to attenuate or avoid their degradation, the composition used according to the invention may also comprise one or more additional cosmetic active agents. Generally, the said additional cosmetic active agent(s) represent (s) from 0.01% to 30% and preferably from 0.1% to 10% by weight relative to the total weight of the cosmetic composition” [0501].
In the same field of invention of hair straightening, Ohta teaches compositions which may be embodied as straight type permanent waves (straightening composition) or curling type permanent waves ([0487], [0543] & [0545]). Ohta teaches the compositions of their invention are blended in waving agents with two or four selected from the groups consisting of acids, alkali, hydrocarbons and water may be contained [0026]. Ohta teaches organic acids and inorganic acids are exemplified acids and inorganic alkali (e.g. sodium hydroxide) may be exemplified as alkali. Ohta teaches inclusion of sodium hydroxide in an amount of 0.07-0.11, 0.3 & 0.6-1.2% in Examples 7-12, 68 & 102-105 (pg. 26 & 27). Ohta exemplifies in Examples 20-24 a permanent waving agent comprising the compositions which contain sodium hydroxide ([0418]- [0423]). The permanent waving agent comprises 0.0021-0.0033% sodium hydroxide.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of the invention to modify Mannozzi’s hair straightening composition by adding 2%-26.67% glycolic acid and 0.0021-30% sodium hydroxide because Mannozzi teaches glyoxylic acid, glycolic acid, and sodium hydroxide are all buffering agents investigated for the purpose of straightening hair, glycolic acid is a denaturing agent known for hair straightening compositions and sodium hydroxide is a cosmetic adjuvant taught for use in straightening compositions for buffering and pH adjustment. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhancing the straightening of the composition through inclusion of the denaturing agent, glycolic acid, while maintaining the pH of the composition through inclusion of the sodium hydroxide buffer which is known for use in straightening compositions and examined for its straightening properties.
With regard to the recited amounts of glyoxylic acid/dicarbonyl compound of formula (I), glycolic acid/one acid ii), and water, and the recited pH range of the composition, these parameters are taught as having values that fall within or overlap with the recite range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 20, 21, 24-30 & 33-35 stand rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2011/0144141; previously cited), RICHARDSON (1961; previously cited), YU (US 5,834,510; previously cited) and Tanaka (US 2008/0069787; previously cited).
With regard to claims 20, 21, 24-30 & 33-35, and the elected species, HU teaches the compositions of her invention are hair growth and regrowth compositions used to treat baldness (Title, [0056], [0110] & [0117]). HU teaches the compositions of her invention contain a Kreb cycle or non-Kreb cycle alpha keto-acid [0080]-[0084].  HU teaches pyruvic acid or salts of pyruvic acid are suitable alpha keto-acids for use in her invention [0083].  HU teaches the alpha keto-acid is believed to act as an energy source [0085].  HU in Treatment Formulation 4 teaches an acidic composition with a pH = 4.5 comprising about 58.4% water (i.e. aqueous), 7% sodium pyruvate (a salt/derivative of the dicarbonyl compound of formula I), 3.15% lactic acid ("one acid different from the first component…”), and sodium hydroxide (alkalizing agent; [elected species]; Treatment Formulation 4-[0124]).   In other embodiments, HU teaches the pH of the composition to be from 3-7 (pg. 12 & 13).
	However, HU does not teach the acid (i) is glyoxylic acid, the pH of the composition to be 1 to 2.5, or the elected species of glycolic acid as (ii).
RICHARDSON teaches that glyoxylic acid is converted to oxalic acid in vivo in rats (i.e. glyoxylic acid is an energy source; pg. 1280, [0001]).
YU teaches compositions containing 2-hydroxycarboxylic acids for treating signs of dermatological aging including thinning hair (col. 2, ll. 40-end). YU teaches lactic acid and glycolic acid are alkyl hydroxycarboxylic acids suitable for inclusion in the compositions of her invention to treat hair (col. 4, ll. 50-55). YU further teaches 2-ketoethanoic acid (glyoxylic acid; a keto-acid), pyruvic acid, methyl pyruvate, ethyl pyruvate, and propyl pyruvate are suitable 2-ketocarboxylic acids (i.e. alpha-keto acids) for inclusion in the compositions of her invention (col. 6, ll. 45-50; YU’s claim 6).
Tanaka teaches an acidic composition for accelerating the penetration into skin of a hair growing agent (title). Tanaka teaches his composition has hair growing effects and his composition shows stronger cosmetic or therapeutic effects than conventional compositions (abstract, [0001]). Tanaka teaches his acidic composition is a vehicle by stating when his composition is mixed with another preparation for external use, the penetration into skin or the like of the preparation for external use that is mixed in is reinforced ([0016] & [0018]). Tanaka teaches the composition comprises water, polysaccharides, one or more acids which may be glycolic acid and lactic acid, and sodium hydroxide as the alkalizing agent to adjust the acidity (abstract; [0011]-[0012] & [0014]). The pH of the acidic composition is desirably between pH of 2.0 to 6.0 is desirable, such that the composition does not damage skin [0014].  Tanaka teaches his acidic composition is mixed in an amount that is preferably 0.001 to 5 wt. % relative to the total amount of a conventional cosmetic preparation [0018].
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified HU’s hair treatment composition by substituting HU’s lactic acid with YU’s glycolic acid, substituting HU’s sodium pyruvate/pyruvic acid with YU’s glyoxylic acid [yielding hydrated glyoxylic acid since HU’s composition comprises water] and adding this composition to Tanaka’s skin penetrating, acidic composition/vehicle with a pH of 2-6 [yielding a formulation comprising 6.65-6.99% glyoxylic acid and 3.0-3.14% glycolic acid with a pH adjusted to 2-6] because the compositions taught by HU, YU, and Tanaka are used for growing hair. The skilled artisan would have been motivated to modify HU’s hair treatment composition by substituting HU’s lactic acid with YU’s glycolic acid, substituting HU’s sodium pyruvate/pyruvic acid with YU’s glyoxylic acid, and adding this composition to Tanaka’s skin penetrating, acidic composition/vehicle with a pH of 2 to 6, with a reasonable expectation of success, because lactic acid and glycolic acid are structurally similar, functionally equivalent alkyl hydroxycarboxylic acids suitable for inclusion in treatments for baldness/thinning hair as suggested by the combined teachings of HU and YU; sodium pyruvate/pyruvic acid and  glyoxylic acid are structurally similar, functionally equivalent 2-ketocarboxylic acids which provide energy suitable that are suitable for inclusion in treatments for baldness/thinning hair as suggested by the combined teachings of HU, RICHARDSON and YU, achieving a stronger hair growing effect through inclusion in Tanaka’s acidic composition/vehicle. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the recited amounts of water, glyoxylic acid and glycolic acid and the recited pH range of the composition, these parameters are taught as having values that fall within or overlap with the recite range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Response to Arguments
Applicant summarizes the grounds of rejection and the examiner’s response to arguments in the prior office action (reply, pg. 16-18).  Applicant reiterates the argument none of the prior art references are directed to the inventive composition, and its intended use, which is hair straightening composition (reply, pg. 18-19). Applicant argues none of HU, RICHARDSON, YU or Tanaka teach their composition is a hair straightening composition (reply, pg. 18-19). Applicant reiterates the argument that the recitation of "a hair straightening composition" in the claim is not a statement of intended use and should be afforded patentable weight (reply, pg. 19). 
This is not persuasive. "A hair straightening composition" is a statement of intended use that does not provide a structural difference between the claimed invention and the prior art. Nonetheless, the combined teachings of "Hu...and Tanaka" teach the recited composition comprising the recited reagents and in the recited amounts. Further, Hu, Yu and Tanaka are directed to topical formulations which affect/treat hair. Thereby, the composition suggested by the combined teachings "Hu...and Tanaka" necessarily straightens hair. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further “|T]he rule against giving invention-defining effect to intended-use preamble language reflects a long-standing substantive aspect of the patent statute—specifically the well settled fundamental principle that the recitation of a new intended use for an old product does not make a claim to that old product patentable.” Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1328 (Fed. Cir. 2019) (internal quote marks omitted); see also Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”’). In this case, the body of claim 20 defines the requisite components of the claimed composition. Moreover, Applicant has not explained how or why that such compositions “for straightening hair” further limits the scope of the claim by excluding compositions that satisfy the recited structural requirements. Applicant also has not provided adequate evidence that a composition with the recited components would not serve the recited purpose of straightening hair.
Applicant is encouraged to identify structures (e.g. species of reagents, formulation forms, pH ranges and etc.) that differentiate a composition which is to be used in hair straightening composition from that which is to be used in re-growing hair.  This is important as both compositions are topically applied to the hair/scalp.

Applicant reiterates the argument that relying on hair straightening as an inherent property is improper and using Applicants own specification to demonstrate properties of the asserted combination is also improper (reply, pg. 19).
Applicant’s argument is not persuasive. The instant specification discloses at pg. 2-3 that it is the combination of: i) one or more dicarbonyl compounds of Formula (I) in an amount ranging from 3 to 15 % by weight of the composition, ii) one or more acids different from the compounds as defined in i) and iii) alkalizing agents “which makes it possible to straighten/relax and/or reduce the volume of hair …while limiting damage to hair, while at the same time retaining comfort at the time of application for the user of the composition but also for the hairdresser who applies it.”  To be clear, HU teaches pyruvic acid (i.e. species of the genus encompassed by Formula I) in an amount of 7%, in the same composition as lactic acid (a species of ii)) and sodium hydroxide (i.e. alkalizing agent).  HU’s composition meets the requirements of the straightening composition to straighten as disclosed by Applicant’s own specification.  With regard to the elected species, the composition suggested by the combined teachings of HU, RICHARDSON, YU, and Tanaka teach the recited reagents, in the recited amounts and at the recited pH range. The reagents, amounts and pH ranges were disclosed by the instant application to be suitable for the intended use straightening hair. Since the Office does not have the facilities for examining and comparing Applicants' composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Applicant argues the references individually, arguing that HU does not teach or suggest a hair straightening composition having a pH range from 1 to 2.5 (reply, pg. 19-20). Applicant further argues that none of Richardson, Yu, and Tanaka cure HU’s deficiency as it pertains to hair straightening (reply, pg. 20-22). Applicant argues the ordinary skilled artisan would have understood that in developing a hair straightening composition breakage and/or color damage to the hair (reply, pg. 22). Applicant submits that one of ordinary skill in the art would not have been motivated to combine the compositions disclosed in Tanaka with the compositions taught by Hu, Richardson, and/or Yu to arrive at the claimed hair straightening compositions (reply, pg. 22).
Applicant's argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The instant rejection is not based upon changing the permeability of hair, Tanaka is directed to changing the penetration of skin (e.g. the permeability of the scalp) as the rejection is based in hair growth compositions. Applicant is not addressing the rejection.
With regard to Applicant's argument pertaining to motivation, the prior art is not required to have the same motivation as Applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). In other words, the prior art is not required to modify the pH to arrive at a range appropriate for straightening hair. The compositions taught by Hu, Yu and Tanka are topically applied to grow hair/treat baldness and Tanka teaches the pH range between 2.0 to 6.0 is desirable for such compositions so that they not damage skin.
 
Applicant reiterates the argument that there is no evidence that mixing the composition suggested by the combined teachings of HU, RICHARDSON and YU with that of Tanaka would result in a composition having a pH within the range of about 1 to 2.5 (reply, pg. 22).  
Applicant’s argument is not persuasive. It is within the skill of an ordinary artisan to adjust the pH of a composition and Tanaka provides an invitation to adjust the pH by teaching “[a]n acid or alkali may be used together with acidic electrolyzed water for purposes of pH adjustment or the like” [0013].Tanaka teaches the composition is his invention is desirably between pH of 2.0 to 6.0; this pH range does not damage skin. Tanaka shows a pattern of preference for the lower limits of his pH range by teaching that if the pH exceeds 6.0, the effect of the present invention cannot be obtained (i.e. the effect in accelerating the penetration of the composition into the skin; [0013] & [0014]). Tanaka teaches rapid penetration of cosmetic preparations by his composition strengthens the hair growing effect of the hair growing composition ([0013]). Thereby, the ordinary skilled artisan would be motivated to adjust pH the composition suggested by the combined teachings of HU, RICHARDSON, YU and Tanaka in order to ensure the hair composition rapidly penetrates in order to achieve a stronger hair growing effect. Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. .....82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396. It is obvious to optimize within prior art conditions or through routine experimentation; it further would have been obvious to vary the pH of the composition suggested by the combined teachings of the prior art to arrive at the recited pH range.

Applicant argues the references fail to provide a rationale for selection of glyoxylic acid and/or the elected species of glycolic acid in YU to replace those of HU (reply, pg. 22-23). Applicant argues Yu lists over 30 suitable 2-hydroxycarboxylic acids with no pattern of preference for one over lactic acid (reply, pg. 22). Applicant also argues Yu lists over 19 suitable 2-ketocarboxylic acids with no pattern of preference for one over pyruvic acid (reply, pg. 22-23).
This is not persuasive because YU’s lists are finite and limited. YU teaches lactic acid and glycolic acid are alkyl hydroxycarboxylic acids suitable for inclusion in the compositions of their invention to treat hair (col. 4, ll. 50-55). YU further teaches 2-ketoethanoic acid (glyoxylic acid; a keto-acid), pyruvic acid, methyl pyruvate, ethyl pyruvate, and propyl pyruvate are suitable 2-ketocarboxylic acids (i.e. alpha-keto acids) for inclusion in the compositions of their invention (col. 6, ll. 45-50; YU’s claim 6). Disclosure of “a multitude of effective combinations does not render any particular formulation less obvious.”  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). The prior art rationale for combining the compositions are found within the alopecia/hair growth arts. The prior art’s motivation to combine is achievement of a stronger hair growing effect through use of structurally similar, functionally equivalent 2-ketocarboxylic acids and alkyl hydroxycarboxylic acids known for the same purpose of regrowing hair and inclusion in Tanaka’s acidic composition/vehicle with a pH range from 2-6 to rapidly penetrate skin/scalp. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20, 21, 24-30 & 33-35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 & 17  of U.S. Patent No. 6,416,768 (hereinafter ‘768) in view of HU (US 2011/0144141).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘768 recites an aqueous composition with a pH of 2 to 4 which comprises at least one acid which may be pyruvic acid and lactic acid and sodium hydroxide as the basifying agent. The acidic active agent is present in an amount from 0.1 to 10% by weight of the composition.  However, the ‘768 does not specify the individual concentrations of lactic acid and pyruvic acid. The teachings of HU are described above. It is obvious to optimize within prior art conditions or through routine experimentation to achieve topical compositions suitable for application to the hair and scalp.  It further would have been obvious to vary the concentrations of each of lactic acid and pyruvic acid to arrive at the claimed amounts.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The instant claims are an obvious variant of the patented claims in view of the prior art.

Claim 20, 21, 24-30 & 33-35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-24 & 28-36 of US 7,179,300 (hereinafter ‘300) in view of HU (US 2011/0144141).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘300 recites an aqueous medium with a pH of 1.8 to 6 which comprises at least one acidifying or basifying agent in an amount ranging from 0.01 % to 30% by weight relative to the total weight of the composition in which the acidifying agent is chosen from tartaric acid citric acid and lactic acid and the basifying agent is alkaline carbonates, alkanolamines, monoethanolamine, sodium hydroxide and potassium hydroxide.  The composition further comprises at least one alpha-oxocarboxylic acid which is oxalic acid, glyoxalic acid and pyruvic acid. However, the ‘300 does not specify the individual concentrations of the at least one alpha-oxocarboxylic acids which include pyruvic acid. The teachings of HU are described above. It is obvious to optimize within prior art conditions or through routine experimentation to achieve topical compositions suitable for application to the hair and scalp.  It further would have been obvious to vary the concentrations of pyruvic acid to arrive at the claimed amounts.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The instant claims are an obvious variant of the patented claims in view of the prior art.

Response to Arguments
Applicant requests the rejections be held in abeyance until allowable subject matter is identified (reply, pg. 14).  
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.                                                                                                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619